Detailed Action
The instant application having Application No. 16/806,192 has a total of 15 claims pending in the application; there are 2 independent claims and 13 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 2/28/22. Claims 1-15 are pending.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “wherein the data received by the input and output circuit corresponds to read data or write data, and is independent from the first command.” Applicant points to para. 46 and 93 for support for this amendment, however it is unclear where in para. 46 and 93 there is support. In 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2013/0128675), herein referred to as Kim et al. in view of Tanefusa (U.S. Patent Application Publication No. 2018/0275918), herein referred to as Tanefusa.
Referring to claim 1, Kim et al. disclose as claimed, a memory system comprising: a memory controller; and a non-volatile memory communicatively connected to the memory controller (see fig. 8, showing a nonvolatile memory coupled to a memory controller), wherein the non-volatile memory includes a memory chip having a plurality of planes (see para. 34, where the memory device may have a plurality of planes), the memory chip includes: a mode switching circuit configured to switch from a first mode to a second mode in response to a first command from the memory controller (see fig. 1, showing a control circuit which receives commands from the memory controller, and controls the read/write circuit to perform program operations, read operations and erase operations. Performing an operation would result in switching from a ready to a busy state. See para. 60-62, where the planes are in a busy mode when doing a program operation an idle state when not doing a program operation); and an input and output circuit, the input and output circuit configured to: receive at least one of: a second command, an address, or data from the memory controller via a first bus when the mode switching circuit is in the first mode, and transmit, to the memory controller via the first bus, busy information indicating that at least one of the plurality of planes is in a busy state when the mode switching circuit is in the second mode (see fig. 1, showing a data I/O circuit receiving data from the memory controller on a bus and outputting a r/nB signal which indicates a busy or idle state. See para. 62-64, which states that busy information may be sent when at least one plane is in a busy state. Also see fig. 13, para. 98 and para. 114, where busy information doesn’t need to be sent via the ready/busy signal, but instead may be checked via status of a read, in which case the busy information would be sent from the same bus as a command, address or data).
Kim et al. disclose the claimed invention except for allowing the memory controller to obtain the busy state in units of planes without performing status read on other planes.
However, Tanefusa disclose allowing the memory controller to obtain the busy state in units of planes without performing status read on other planes (see para. 33, where the plane determination unit recognizes ready/busy states of different planes by command information or address information. See para. 42, where the state detection circuit may detect the current state of memory, for example when the memory is in an operation, the ready/busy signal may indicate a busy state. The busy signal is output via a ready busy signal pin P. Note that para. 51 gives an example of where the controller issues a command to check the ready/busy state of each plane, but that is not required, as para. 50-54 states that the ready/busy information is always being output to the ready/busy pin).
	Kim et al. and Tanefusa are analogous art because they are from the same field of endeavor of ready/busy states in memory (see Kim et al., abstract, and see Tanefusa, abstract, regarding ready/busy states in memory).

As to claim 2, Kim et al. and Tanefusa also disclose the memory system according to claim 1, wherein following the transmission of the busy information, the input and output circuit is configured to stop transmitting the busy information to the memory controller when any one of the plurality of planes is in a ready state (see Kim et al., para. 62-64, where the ready/busy signal may be ready when at least one of the planes is in a ready state. Therefore, the busy information would be changed to ready when any one of the plurality of planes finishes a program operation).
As to claim 3, Kim et al. and Tanefusa also disclose the memory system according to claim 1, wherein the memory controller is configured to monitor the busy information transmitted from the memory chip, and perform input and output processing of data via the first bus to the memory chip when any one of the plurality of planes is in a ready state (see Kim et al., fig. 9, where the busy information is used in step 140, 150, and 170 to determine if a plane is in a ready state and ready to receive the next command).
As to claim 4, Kim et al. and Tanefusa also disclose the memory system according to claim 1, wherein the first bus includes a plurality of input and output signals, and a number of the plurality of input and output signals is equal to a number of the plurality of planes (see Kim et al., fig. 1, showing data lines connecting separately to each bus, and therefore different input and output signals coming from each plane).
As to claim 5, Kim et al. and Tanefusa also disclose the memory system according to claim 4, wherein the input and output circuit is configured to add the busy information of each plane to the plurality of input and output signals and transmit the input and output signals to the memory controller see Kim et al., fig. 1 and fig. 11, where the read/busy signals are added to the data signals transmitted to the memory controller).
As to claim 6, and  Kim et al. and Tanefusa also disclose the memory system according to claim 5, wherein the memory chip further includes a ready/busy circuit configured to transmit, to the memory controller via a second bus, a ready/busy signal indicating whether one of the plurality of planes is in a ready state or the busy state, and the input and output circuit is configured to add the busy information of each plane to the plurality of input and output signals when the ready/busy signal indicates the busy state (see Kim et al., fig. 11, where the ready/busy state of each plane are transmitted along with data to the memory controller. See para. 62-64, where the data I/O circuit outputs the busy or ready information when a plane is in a ready or busy state).
As to claim 7, Kim et al. and Tanefusa also disclose the memory system according to claim 5, wherein the input and output circuit is configured to stop processing of adding the busy information of each plane to the plurality of input and output signals when any one of the plurality of planes is in a ready state (see Kim et al., para. 62-64, where the ready/busy signal may be ready when at least one of the planes is in a ready state. Therefore, the busy information would be changed to ready when any one of the plurality of planes finishes a program operation).
As to claim 8, Kim et al. and Tanefusa also disclose the memory system according to claim 5, wherein the non-volatile memory includes a plurality of memory chips connected to the memory controller (see Kim et al., para. 116 and fig. 17), and the memory controller is configured to select one of the memory chips by a chip enable signal, the input and output circuit is configured to add the busy information of each plane to the plurality of input and output signals only when the chip enable signal from the memory controller is asserted (see Kim et al., para. 43-44, where a control signal and a command are sent from a memory controller to a memory. The memory operates or is selected based on the control signal, and may perform operations. Therefore, the busy information would added or enabled based on the control signal, as the control signal enables the program operation, which in turn causes the busy signal).
Referring to claim 9, Kim et al. and disclose as claimed, a method comprising: receiving, by a non-volatile memory from a memory controller, a first command (see fig. 8, showing a nonvolatile memory coupled to a memory controller, receiving commands); switching, by the non-volatile memory, the non-volatile memory from a first mode to a second mode in response to receiving the first command (see fig. 1, showing a control circuit which receives commands from the memory controller, and controls the read/write circuit to perform program operations, read operations and erase operations. Performing an operation would result in switching from a ready to a busy state. See para. 60-62, where the planes are in a busy mode when doing a program operation an idle state when not doing a program operation); receiving, the non-volatile memory, at least one of: a second command, an address, or data from the memory controller via a first bus when the non-volatile memory is in the first mode; and transmitting, by the non-volatile memory to the memory controller via the first bus, busy information indicating that at least one of the plurality of planes of the non-volatile memory is in a busy state when the non-volatile memory is in the second mode (see fig. 1, showing a data I/O circuit receiving data from the memory controller on a bus and outputting a r/nB signal which indicates a busy or idle state. See para. 62-64, which states that busy information may be sent when at least one plane is in a busy state. Also see fig. 13, para. 98 and para. 114, where busy information doesn’t need to be sent via the ready/busy signal, but instead may be checked via status of a read, in which case the busy information would be sent from the same bus as a command, address or data).
Kim et al. disclose the claimed invention except for allowing the memory controller to obtain the busy state in units of planes without performing status read on other planes.
However, Tanefusa disclose allowing the memory controller to obtain the busy state in units of planes without performing status read on other planes (see para. 33, where the plane determination unit recognizes ready/busy states of different planes by command information or address information. See para. 42, where the state detection circuit may detect the current state of memory, for example when the memory is in an operation, the ready/busy signal may indicate a busy state. The busy signal is output via a ready busy signal pin P. Note that para. 51 gives an example of where the controller issues a command to check the ready/busy state of each plane, but that is not required, as para. 50-54 states that the ready/busy information is always being output to the ready/busy pin).
	Kim et al. and Tanefusa are analogous art because they are from the same field of endeavor of ready/busy states in memory (see Kim et al., abstract, and see Tanefusa, abstract, regarding ready/busy states in memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimet al. to comprise allowing the memory controller to obtain the busy state in units of planes without performing status read on other planes, as taught by Tanefusa, in order to avoid unnecessary accesses that might slow down the memory. 
As to claim 10, Kim et al. and Tanefusa also disclose the method of claim 9, further comprising: following the transmission of the busy information, stopping, by the non-volatile memory, transmitting the busy information to the memory controller when any of the plurality of planes is in a ready state (see Kim et al., para. 62-64, where the ready/busy signal may be ready when at least one of the planes is in a ready state. Therefore, the busy information would be changed to ready when any one of the plurality of planes finishes a program operation).
As to claim 11, Kim et al. and Tanefusa also disclose the method of claim 9, wherein the first bus includes a plurality of input and output signals, and a number of the plurality of input and output signals is equal to a number of the plurality of planes (see Kim et al., fig. 1, showing data lines connecting separately to each bus, and therefore different input and output signals coming from each plane
As to claim 12, Kim et al. and Tanefusa also disclose the method of claim 11, further comprising: adding, by the non-volatile memory, the busy information to the plurality of input and output signals and transmit the input and output signals to the memory controller (see Kim et al., fig. 1 and fig. 11, where the read/busy signals are added to the data signals transmitted to the memory controller).
As to claim 13, Kim et al. and Tanefusa also disclose the method of claim 12, further comprising: stopping, by the non-volatile memory, processing of adding the busy information to the plurality of input and output signals when any of the plurality of planes is in a ready state (see para. Kim et al., 62-64, where the ready/busy signal may be ready when at least one of the planes is in a ready state. Therefore, the busy information would be changed to ready when any one of the plurality of planes finishes a program operation).
As to claim 14, Kim et al. and Tanefusa also disclose the memory system according to claim 1, wherein the memory controller receives no commands regarding the status read (see Tanefusa, para. 50-54, where the memory device can determine from the ready/busy signal pin only whether the memory device is in a ready or busy state. The controller can determine states of the planes from the signal from the ready/busy pin, without issuing a status read).
As to claim 15, Kim et al. and Tanefusa also disclose the memory system according to claim 1, wherein the data received by the input and output circuit corresponds to read data or write data, and is independent from the first command (see Tanefusa para. 50, where two different planes can operate independently, and therefore two different commands could be issued, independent of each other. The first could cause a plane to enter a busy state, and a second command could be issued to a plane in a ready state. The read/write data from the second command would be independent of the first command. Also see Kim et al., fig. 3 and para. 49, where two planes may have different commands, and therefore be independent of each other).

Response to Arguments
Applicant’s arguments, filed 2/28/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanefusa.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-15 stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132